                                                                                       Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4433 Page 1 of 28



                                                                                         1   HRUTKAY LAW PC
                                                                                             MATTHEW HRUTKAY, Bar No. 297485
                                                                                         2   matt.hrutkay@hrutkaylaw.com
                                                                                             600 W. Broadway, Suite 700
                                                                                         3   San Diego, CA. 92101
                                                                                             Tel: (858) 868-0018
                                                                                         4
                                                                                             TENCERSHERMAN LLP
                                                                                         5   PHILIP C. TENCER, Bar No. 173818
                                                                                             Phil@TencerSherman.com
                                                                                         6   12520 High Bluff Drive, Suite 230
                                                                                             San Diego, CA 92130
                                                                                         7   T: 858.408.6900
                                                                                             F:858.754.1260
                                                                                         8
                                                                                             Attorneys for Plaintiff
                                                                                         9   CHRISTOPHER RICHMOND
                                                                                        10                     UNITED STATES DISTRICT COURT FOR THE
                                                                                        11                         SOUTHERN DISTRICT OF CALIFORNIA
                       6 0 0 W. BR O A D W A Y , SU I T E 70 0




                                                                                        12
                                                                 SAN DIEGO, CA 92101
HR U T K A Y LA W PC




                                                                                        13   CHRISTOPHER RICHMOND, an                         Case No: 3:20-cv-01925-W-KSC
                                                                                             individual;
                                                                                        14
                                                                                             Plaintiff,                                       PLAINTIFF’S OPPOSITION TO
                                                                                        15                                                    MOTION FOR SANCTIONS
                                                                                             v.                                               BROUGHT BY SNOPES MEDIA
                                                                                        16                                                    GROUP, INC.
                                                                                             DAVID MIKKELSON, an individual;
                                                                                        17   BRAD WESTBROOK, an individual;
                                                                                             and DOE DEFENDANTS 1-10,
                                                                                        18   inclusive                                        Hearing Date: April 1, 2021
                                                                                        19   Defendants,                                      Dept:         3C
                                                                                                                                              Judge:        Hon. Thomas J.
                                                                                        20   and                                                            Whelan
                                                                                        21   SNOPES MEDIA GROUP, INC.                         Magistrate
                                                                                                                                              Judge:        Hon. Karen S.
                                                                                        22   Nominal Defendant.                                             Crawford
                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28
                                                                                                                                          i
                                                                                                          PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                                                                          CASE NO. 3:20-CV-01925-W-KSC
                             Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4434 Page 2 of 28



                               1                                             TABLE OF CONTENTS
                               2   I.   INTRODUCTION ............................................................................................... 1
                               3   II. RELEVANT FACTUAL HISTORY .................................................................. 2
                               4   III. RELEVANT PROCEDURAL HISTORY .......................................................... 4
                               5         A. State Action ................................................................................................. 4
                               6         B. Federal Action ............................................................................................. 7
                               7   IV. LEGAL STANDARD.......................................................................................... 9
                               8   V. ARGUMENT ..................................................................................................... 11
                               9         A. Snopes Sanctions Motion is Meritless ...................................................... 11
                              10         B. Plaintiff’s Claims Were Brought Only After Good-Faith Inquiry............ 12
                              11                1. The Derivative Claims Are Not Barred by Res Judicata ..................... 13
600 W. BROADWAY, SUITE 700




                                         C. The Claims Were Brought For Snopes’ Benefit, Not to Harass ............... 18
    SAN DIEGO, CA 92101




                              12
     HRUTKAY LAW PC




                              13         D. Even if Claims Are Dismissed, There Is No Basis for Sanctions ............. 21
                              14         E.     Sanctions Against Defendants is Warranted for Filing a Frivolous Rule 11
                                                Motion ....................................................................................................... 23
                              15
                                   VI. CONCLUSION .................................................................................................. 24
                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                                                i
                                                  PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4435 Page 3 of 28



                                  1                                        TABLE OF AUTHORITIES
                                      Cases
                                  2
                                      B.P West Coast, 2013 WL 12377979 ................................................................... 9, 22
                                  3
                                      Bernhardt v. Tradition North America, 676 F. Supp. 2d 301 .................................. 10
                                  4
                                      Cannon v. Loyola Univ. of Chicago, 784 F.2d 777 .................................................. 16
                                  5
                                      Cardionet, LLC v. Mednet Healthcare Technologies, 146 F. Supp. 3d 671 ............ 10
                                  6
                                      Conn v. Borjorquez, 967 F.2d 1418.......................................................................... 11
                                  7
                                      Damiani v. Adams, 958 F. Supp. 1409 ..................................................................... 16
                                  8
                                      DKN Holdings, LLC v. Faerber, 61 Cal. 4th 813 .............................................. 16, 22
                                  9
                                      Encore, supra, 2017 WL 6523443 ........................................................................... 22
                                 10
                                      Garden City, Inc. v. San Jose, No. CV 13-0577 PSG, 2013 WL 4766748.............. 15
                                 11
600 W. B ROADWAY , S UITE 700




                                      Golden Eagle Distrib. Corp. v. Burroughs Corp., 801 F.2d 1531 ........................... 10
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                      Greenberg v. Sala, 822 F.2d 882 ................................................................................ 9
                                 13
                                      Hutter v. Countrywide Bank, N.A., 41 F. Supp. 3d 363 ........................................... 10
                                 14
                                      In re Dairy Farmers of America, Inc., 80 F. Supp. 3d 838 ...................................... 10
                                 15
                                      Jones v. Encore Credit Corp.,
                                 16         No. EDCV 16-2673 JGB (KKx), 2017 WL 6523443 ...................................... 9
                                 17   Joseph v. Kaye, No. CV 16-01245 SJO (GJSx), 2016 WL 3677142 ................... 9, 22
                                 18   Maldonado v. Harris, 370 F.3d 945 ................................................................... 15, 16
                                 19   McMahon v. Pier 39 Ltd. P’ship, 2003 WL 22939233 ............................................ 17
                                 20   Morris v. Blank, 94 Cal. App. 4th 823 ...................................................................... 15
                                 21   Natural-Immunogenics Corp. v. Newport Trial Group,
                                           No. SACV 15-02034JVS(JCGx), 2020 WL 7263540 ................................... 11
                                 22
                                      Operating Eng’rs Pension Tr. v. A–C Co., 859 F.2d 1336 ........................................ 9
                                 23
                                      Patelco Credit Union v. Sahni, 262 F.3d 897........................................................... 24
                                 24
                                      Patrick v. Alacer Corp., 167 Cal. App. 4th 995 ........................................................ 12
                                 25
                                      Pilot Inc. v. TYC Brother Indust. Co., Ltd.,
                                 26          No. 2:20-cv-02978-ODW (RAOx), 2021 WL 135785 .............................. 9, 23
                                 27   Primus Automotive Financial Services, Inc. v. Batarse, 115 F.3d 644 .................... 22
                                 28   Rodgers v. Sargent Controls & Aerospace, 136 Cal. App. 4th 82 ............................ 17
                                                                                             ii
                                                    PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                    CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4436 Page 4 of 28



                                  1
                                      Stevenson v. Nabisco Brands, Inc., 757 F. Supp. 1026 ............................................ 22
                                  2
                                      Taurus IP, LLC v. DaimlerChrysler Corp., 726 F.3d 1306 ..................................... 10
                                  3
                                      Tom Growney Equip., Inc. v. Shelley Irrigation Dev., Inc., 834 F.2d 833................. 9
                                  4
                                      Walker v. Blackground Records, LLC,
                                  5        No. CV 16-4833 FMO (FFMx), 2017 WL 8186040 ..................................... 24
                                  6   Whatsapp Inc. v. NSO Group Techs. Ltd., No. 19-cv-01723-PJH ............................. 9
                                  7   Whitacre v. Sensu, Inc., No. CV 19-9277-PLA, 2020 WL 7051341 ....................... 10
                                  8   Zaldivar v. City of Los Angeles, 780 F.2d 823 ..................................................... 9, 11
                                  9   Rules
                                 10   Business and Professions Code § 17200 .................................................................... 4
                                 11   Federal Rule of Civil Procedure 11 ................................................................... passim
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                          iii
                                                    PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                    CASE NO. 3:20-CV-01925-W-KSC
                                                                                       Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4437 Page 5 of 28



                                                                                         1         Plaintiff Christopher Richmond (“Plaintiff” or “Richmond”), his attorney
                                                                                         2   Matthew Hrutkay, and Hrutkay Law PC (“Plaintiff’s Counsel” or “Richmond’s
                                                                                         3   Counsel”), respectfully submit this opposition to Nominal Defendant Snopes Media
                                                                                         4   Group, Inc.’s (“Snopes”) motion for sanctions pursuant to Federal Rule of Civil
                                                                                         5   Procedure 11 (“Snopes Sanctions Motion”), filed on January 26, 2021 in this action. 1
                                                                                         6   (See ECF No. 25.)
                                                                                         7   I.    INTRODUCTION
                                                                                         8         Snopes’ and the individual defendants’ motions for sanctions are thinly veiled
                                                                                         9   efforts to intimidate Plaintiff from holding controlling officers and directors
                                                                                        10   accountable for defrauding Snopes. Instead of allowing Plaintiff to litigate his claims
                                                                                        11   on behalf of Snopes and for its benefit against David Mikkelson (“Mikkelson”) and
                       6 0 0 W. BR O A D W A Y , SU I T E 70 0




                                                                                        12   Brad Westbrook (“Westbrook”; together “Individual Defendants”), Snopes has made
                                                                 SAN DIEGO, CA 92101
HR U T K A Y LA W PC




                                                                                        13   clear its alignment with Mikkelson and its animosity to Plaintiff, trying to help
                                                                                        14   Mikkelson and Westbrook avoid Richmond’s efforts to recover for the company.
                                                                                        15         This alignment of the Individual Defendants with Snopes—only a nominal
                                                                                        16   defendant in this action—should come as no surprise, even though it ignores their
                                                                                        17   obvious conflict of interest. Snopes, as a nominal defendant is not supposed to be
                                                                                        18   adverse to a derivative plaintiff such as Richmond, and should actually be adverse to
                                                                                        19   the actual defendants, Mikkelson and Westbrook. Nonetheless, it is obvious that
                                                                                        20   Mikkelson, as Snopes’ CEO, its largest shareholder, and the chair of Snopes’ board,
                                                                                        21   has no meaningful limit to his authority, and has directed the filing of Snopes
                                                                                        22   Sanctions Motion for his own benefit in this litigation. The fact that Snopes and the
                                                                                        23   Individual Defendants have separate counsel (in theory), ignores the practical reality
                                                                                        24   that Mikkelson and Westbrook control and direct Snopes’ litigation strategy, and
                                                                                        25   1
                                                                                               The Declaration of Matthew Hrutkay in Opposition to Snopes’ Motion for
                                                                                        26   Sanctions (“Hrutkay Decl.”), the Declaration of Christopher Richmond in Opposition
                                                                                             to Snopes’ Motion for Sanctions (“Richmond Decl.”), and the Declaration of Philip
                                                                                        27
                                                                                             C. Tencer in Opposition to Snopes’ Motion for Sanctions (“Tencer Decl.”) are filed
                                                                                        28   concurrently herewith.
                                                                                                                                       1
                                                                                                        PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                                                                        CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4438 Page 6 of 28



                                  1   have coordinated that litigation strategy with their own strategy in this Action, in a
                                  2   desperate effort to magnify the impact of their own personal response.
                                  3         Instead of waiting for the Court to decide the motions to dismiss filed in mid-
                                  4   December 2020, or for Plaintiff to file his opposition to those motions on January 11,
                                  5   2021, Snopes sent Plaintiff’s counsel a Rule 11 safe harbor email on New Year’s
                                  6   Day. The Individual Defendants did the same on January 4, 2021. Happy New Year
                                  7   indeed. The timing of these motions was not by chance—it was intended to alarm
                                  8   and intimidate Plaintiff in the midst of drafting his opposition to the motions to
                                  9   dismiss. And it served as a threat of potential financial retribution if Richmond did
                                 10   not withdraw the VFAC. Simply put, without having even heard Richmond’s
                                 11   opposition or understanding his legal arguments, Snopes coordinated with Mikkelson
600 W. B ROADWAY , S UITE 700




                                      and Westbrook to extort, under threat of sanctions, a dismissal of the VFAC.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         As discussed below, the claims in this Action are not barred by res judicata,
                                 14   because the previous state court action had no occasion to address the injury or factual
                                 15   issues. But even if they are, sanctions are unwarranted. Snopes and the Individual
                                 16   Defendants argue that dismissal pursuant to res judicata constsitues a de facto Rule
                                 17   11 violation. This ignores the nuanced and differing application of principles of res
                                 18   judicata that many courts have repeatedly recognized as difficult to understand and
                                 19   complex. Finally, beyond mere conjecture, neither Snopes nor the Individual
                                 20   Defendants present any actual evidence of harassment or improper purpose. Instead,
                                 21   they ignore Mikkelson’s outright hostility to Richmond, and his knowing exclusion
                                 22   of Richmond from relevant information needed to serve as a Director.
                                 23         Snopes Sanctions Motion is itself meritless and a violation of Rule 11, and it
                                 24   should be denied in entirety.
                                 25   II.   RELEVANT FACTUAL HISTORY
                                 26         Plaintiff initially began working with Mikkelson in 2015 when Snopes
                                 27   contracted with Proper Media, LLC (“Proper”) to manage and operate the
                                 28   Snopes.com website. (VFAC, ¶ 20.) At that time, Proper consisted of five members:
                                                                                2
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4439 Page 7 of 28



                                  1   Richmond, Drew Schoentrup (“Schoentrup”); Vincent Green (“Green”); Ryan Miller
                                  2   (“Miller”); and Tyler Dunn (“Dunn”). (VFAC, ¶ 19, n.1.)
                                  3         In July 2016, Proper’s then five members jointly purchased a single share of
                                  4   Snopes, representing a 50% interest in Snopes, from Barbara Mikkelson
                                  5   (Mikkelson’s ex-wife). (VFAC, ¶ 19.) In early 2017, Green and Miller left Proper
                                  6   and joined forces with Mikkelson to secure control over Snopes. (VFAC, ¶¶ 21-28.)
                                  7   Shortly thereafter, Proper, Schoentrup, and Richmond filed an action in the San
                                  8   Diego Superior Court (“State Action”) that eventually included claims against
                                  9   Snopes, Mikkelson, Green, and Miller. (VFAC, ¶ 29.) The claims against Mikkelson,
                                 10   Green, and Miller were all brought in their individual capacities, and not because
                                 11   they were Snopes’ agents. (VFAC, ¶¶ 29, 33.) For example, the claims against Green
600 W. B ROADWAY , S UITE 700




                                      and Miller were breach of duty to Proper and its other members during their time as
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   employees and members of Proper. (Hrutkay Decl., Ex. A, (State Action Plaintiffs’
                                 14   Third Amended Complaint (“TAC”), ¶¶ 179-184 (Breach of Proper Operating
                                 15   Agreement), ¶¶ 241-248 (Breach of Fiduciary Duties to Proper Media), and ¶¶ 257-
                                 16   268 (Quantum Meruit).)
                                 17         While the State Action was pending, Mikkelson, Green and Miller seized
                                 18   control over Snopes, and implemented a series of board and shareholder actions
                                 19   (claiming a majority vote counting Green and Miller’s interests) that effectively
                                 20   marginalized Richmond, Schoentrup, and Dunn. (VFAC, ¶ 30; Richmond Decl.,
                                 21   ¶¶ 16-17.) Falsely representing to Snopes that the claims against them in the State
                                 22   Action arose from their acts on Snopes’ behalf or as its agents, Mikkelson, Green,
                                 23   and Miller each requested and obtained indemnification of their personal legal fees
                                 24   from Snopes. (VFAC, ¶ 31-35.) When Snopes’ counsel responded that
                                 25   indemnification was premature, but agreed to advance legal fees, Mikkelson, Green,
                                 26   and Miller executed undertakings (“Mikkelson Undertaking”, “Green Undertaking”,
                                 27   and “Miller Undertaking”, respectively; collectively, the “Undertakings”), falsely
                                 28   stating that the claims for which they sought advances arose from their roles as
                                                                               3
                                                PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4440 Page 8 of 28



                                  1   Snopes’ “agents.” (VFAC, ¶ 34.) The Undertakings also failed to disclose that the
                                  2   advancements would be used to prosecute personal and individual cross-claims (i.e.,
                                  3   not claims that benefit Snopes) against Proper, Richmond, Schoentrup, Dunn, as well
                                  4   as Publife LLC, a separate business owned by Richmond and Schoentrup that had no
                                  5   relationship with Snopes—this was a material omission. (VFAC, ¶ 35.)
                                  6          Mikkelson and Westbrook (Snopes’ only board members at the time) approved
                                  7   the advancements, based on the materially false and misleading Undertakings.
                                  8   (VFAC, ¶ 37.) Compounding the damage to Snopes and its minority shareholders,
                                  9   Mikkelson and Westbrook (Snopes CEO and CFO at that time), caused Snopes to
                                 10   deduct those “advancements” as then-current business expenses, even though
                                 11   Snopes’ counsel in 2017 had deemed a determination on indemnification premature.
600 W. B ROADWAY , S UITE 700




                                      (VFAC, ¶¶ 31-33.) These improper deductions ignored that the advancements were
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   loans, subject to forgiveness only upon certain conditions (i.e., an ultimate
                                 14   determination that indemnification is merited per Corporations Code and Bylaws).
                                 15   III.   RELEVANT PROCEDURAL HISTORY
                                 16          A.     State Action
                                 17          Proper, Richmond, and Schoentrup (“State Action Plaintiffs”) filed the State
                                 18   Action in May 2017 against Snopes and Mikkelson. (Richmond Decl., ¶ 3.) 2
                                 19          The State Action Plaintiffs amended their complaint several times, adding
                                 20   Green and Miller as Defendants, and adding direct claims against Mikkelson for
                                 21   violation of Business and Professions Code § 17200, et seq. (“Direct Competition
                                 22   Claim”) and for declaratory relief against all defendants. (Hrutkay Decl., Ex A
                                 23   (TAC), ¶¶ 302-325.) 3
                                 24
                                      2
                                        The procedural history of the State Action is extremely complex. The only relevant
                                 25
                                      issue here is whether the derivative claims in this Action are barred by the dismissal
                                 26   of the State Action claims for violation of Business and Professions Code § 17200,
                                      et seq., rescission, and declaratory judgment.
                                 27   3
                                        Plaintiffs also brought several other claims in the TAC that are not relevant to the
                                 28   issues here.
                                                                                 4
                                                  PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4441 Page 9 of 28



                                  1         The State Action Direct Competition Claim sought relief based on Snopes
                                  2   solicitations, and false statements therein. It was unrelated to Snopes’ legal fee
                                  3   advancements or the falsity of the undertakings by Mikkelson, Green, or Miller
                                  4   related thereto. (Hrutkay Decl., Ex. A (TAC), ¶¶ 326-335.) The declaratory relief
                                  5   claim (“Declaratory Relief Claim”) sought an order declaring that: (i) the board of
                                  6   director consents approving of the advancements were “invalid corporate
                                  7   transactions, and [ ] therefore null and void”; and (ii) that the advancements to
                                  8   Mikkelson, Green, and Miller violate[ ] the Corporations Code and the [Snopes]
                                  9   Bylaws and is thus improper and unlawful.” (Hrutkay Decl., Ex. A (TAC), ¶¶ 351-
                                 10   360.) The State Action claim for rescission (“Rescission Claim”) similarly concerned
                                 11   the propriety of Snopes’ approval of the advancements. (Hrutkay Decl., Ex. A (TAC),
600 W. B ROADWAY , S UITE 700




                                      ¶¶ 336-350.) These claims were not predicated on any fraudulent statement in the
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   undertakings, as are the present claims. Instead, they were premised on Snopes’ right
                                 14   to be free from self-interested decisions by directors.
                                 15         The TAC also included derivative claims on behalf of Snopes for violation of
                                 16   Business and Professions Code § 17200, et seq. (“Derivative Competition Claim”)
                                 17   (Hrutkay Decl., Ex. A (TAC), ¶¶ 302-325.) Similarly, these claims did not involve
                                 18   the veracity of the statement in any of the Undertakings or Westbrook’s approval of
                                 19   payment by Snopes of Mikkelson’s, Green’s, and Miller’s legal fee invoices, in his
                                 20   role as CFO, after the board approval. Instead, it was premised on Snopes’ right to
                                 21   be free from competitive harm and self-interested board decisions.
                                 22         On June 5, 2019, Snopes and Mikkelson each filed nearly-identical motions to
                                 23   strike these claims pursuant to California’s Anti-SLAPP statute (Code Civ. P. §
                                 24   425.16). (Richmond Decl., ¶ 4.) After briefing, the Trial Court granted both motions,
                                 25   dismissing the TAC’s claims for defamation (not implicating the advancements),
                                 26   rescission, and declaratory judgment, as well as the Direct Competition Claim, and
                                 27   the Derivative Competition Claim. (Hrutkay Decl., Ex. B(Mikkelson Anti-SLAPP
                                 28
                                                                                5
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4442 Page 10 of 28



                                  1   Order), Ex. C (Snopes Anti-SLAPP Order).) 4
                                  2         In granting Mikkelson’s Anti-SLAPP motion to strike, the State Court found
                                  3   no evidence that Snopes had “suffered injury in fact and ‘lost money or property’”.
                                  4   (Hrutkay Decl., Ex. B (Mikkelson Anti-SLAPP Order), at 3-4, Ex. C (Snopes’ Anti-
                                  5   SLAPP Order) at 5.) It was not until 2020 that Richmond was finally able to obtain
                                  6   such evidence.
                                  7         Eventually, Richmond and Schoentrup appealed both orders granting the Anti-
                                  8   SLAPP Motions, but dismissed the appeal as to Snopes. (Hrutkay Decl., ¶ 5.) The
                                  9   State Action is stayed pending a decision on two consolidated appeals, including an
                                 10   appeal of the Mikkelson Anti-SLAPP decision. (id.)
                                 11         Richmnond was elected to the Snopes board of directors on March 20, 2018.
600 W. B ROADWAY , S UITE 700




                                      (Richmond Decl., ¶ 5.) While the State Action was stayed in the State Court,
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Richmond continued in his role as a Director. (Id.) In preparation for an annual board
                                 14   meeting last year, Richmond received Snopes’ preliminary financial results for 2019.
                                 15   (Id.) Those financial reports, and prior year tax returns requested by Richmond after
                                 16   the board meeting, disclosed to Richmond, for the first time, Snopes’ financial
                                 17   damage arising from the advancements. (Richmond, ¶ 11, Exs. J, K, L.) Not only had
                                 18   Snopes paid out millions in legal fee advances pursuant to the materially false and
                                 19   misleading Undertakings, Mikkelson and Westbrook also caused Snopes to
                                 20   improperly deduct those advancements as business expenses for tax years, 2017,
                                 21   2018, and 2019, 5 even though the advancements are merely loans to Mikkelson,
                                 22   Green, and Miller, subject to forgiveness only upon certain future conditions (not
                                 23   current expenses). (Richmond Decl., ¶¶ 11-12.)
                                 24
                                      4
                                        The Mikkelson Anti-SLAPP Order and the Snopes Anti-SLAPP Order are
                                 25
                                      referred to collectively herein as the Anti-SLAPP Orders.
                                 26   5
                                        At the time Richmond received Snopes 2017 and 2018 income tax returns, the 2019
                                      return had not yet been filed. He received the 2019 returns only after multiple
                                 27
                                      reminders and requests, and after significant additional harassment from Mikkelson,
                                 28   Green and Miller.
                                                                                6
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4443 Page 11 of 28



                                  1         After Richmond in 2020 finally saw Snopes’ 2019 financial report and income
                                  2   tax returns for 2017-18, he had evidence reflecting Snopes’ extensive advancement
                                  3   of legal fees based on the fraudulent Undertakings, and the impact to Snopes’
                                  4   shareholders from Snopes’ improper tax deductions of those advancements, evidence
                                  5   unavailable to him when the State Court issued the Anti-SLAPP Orders.
                                  6         After finally receiving Snopes tax returns and 2019 Management Report,
                                  7   Richmond reached out to Mikkelson and Westbrook through counsel, raising his
                                  8   concerns, but his inquiries were largely rebuffed. (Richmond Decl., ¶¶ 8, 13; Hrutkay
                                  9   Decl., Exs. D and E.) And despite being told at Snopes’ March 2020 board meeting
                                 10   that Snopes’ accountant would provide an explanation for the deduction, no such
                                 11   explanation ever came. (Richmond Decl., ¶ 8.) Richmond repeatedly raised the
600 W. B ROADWAY , S UITE 700




                                      concerns throughout 2020, which fell on deaf ears. (Richmond Decl., ¶ 8.)
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         Richmond’s legitimate concerns having been ignored or brushed aside by
                                 14   Mikkelson, Westbrook, and Snopes’ counsel, he understood that his only recourse
                                 15   was to pursue these new claims, unaddressed by the State Court, in this Action.
                                 16   Before filing this Action, Plaintiffs’ Counsel engaged in a detailed analysis of the
                                 17   facts and law underlying these claims, including an assessment of the applicability
                                 18   of res judicata. In the course of that analysis, it was determined that res judicata was
                                 19   inapplicable to the claims in this Action because: 1) the State Court claims seek
                                 20   redress for an entirely separate injury (i.e., a distinct primary right); 2) the claims
                                 21   herein raise issues that were not assessed, alleged, or determined in the State Action;
                                 22   and 3) this lawsuit was brought only after Richmond obtained documentation of
                                 23   Snopes’ damages in 2020, which was well after the Anti-SLAPP Order.
                                 24         B.     Federal Action
                                 25         Plaintiff filed this Action on September 25, 2020 and filed the Verified First
                                 26   Amended Complaint on December 2, 2020. (ECF Nos. 1, 9.) The VFAC alleges five
                                 27   causes of action, four of which are derivative, and brought for the benefit of Snopes:
                                 28   (i) fraud and negligent misrepresentation—against Mikkelson for submitting false
                                                                                7
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4444 Page 12 of 28



                                  1   Undertakings to his personal benefit; (ii) aiding and abetting fraud—against
                                  2   Mikkelson and Westbrook, for their assistance in defrauding Snopes; and (iii) unjust
                                  3   enrichment—against Mikkelson for his receipt of advancements stemming from his
                                  4   own wrongful acts against the company. (VFAC, ¶¶ 58-86.) Defendants Mikkelson
                                  5   and Westbrook filed a motion to dismiss the FAC (“Individuals MTD”) on December
                                  6   16, 2020 (ECF No. 11); Snopes filed a motion to dismiss (“Snopes MTD”) the same
                                  7   day (ECF No. 12).
                                  8         On January 1, 2021 (i.e., after the motions to dismiss had been filed, but prior
                                  9   to Plaintiff’s opposition), Snopes’ counsel emailed Plaintiff’s Counsel, attaching a
                                 10   draft motion for sanctions pursuant to Rule 11 (“Snopes Sanctions Motion”),
                                 11   pursuant to the 21-day statutory safe-harbor. (Hrutkay Decl., Ex. H (Snopes Jan. 1,
600 W. B ROADWAY , S UITE 700




                                      2021 safe-harbor email).) On January 4, 2021, counsel for the Individual Defendants
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   did the same, emailing a draft of their motion for sanctions on identical grounds
                                 14   (“Individuals Sanctions Motion”). (Hrutkay Decl., Ex. I (Mikkelson and Westbrook
                                 15   Jan. 4, 2021 safe-harbor email).)
                                 16         Plaintiff filed an omnibus opposition to the Motions to Dismiss on January 12,
                                 17   2021.6 (ECF Nos. 17-20.) Snopes and the Individual Defendants filed reply briefs on
                                 18   January 19, 2021. (ECF Nos. 23, 24.)
                                 19         On January 24, 2021, Snopes filed its Snopes Sanctions Motion, seeking legal
                                 20   fees and costs incurred in seeking to dismiss the VFAC and in making Snopes
                                 21   Sanctions Motion itself. (See ECF No. 25.) On January 26, 2021, Mikkelson and
                                 22   Westbrook filed the Individuals Sanctions Motion. (ECF No. 26.) The Snopes
                                 23   Sanctions Motion argues that the claims in the FAC “are not warranted by existing
                                 24   law or by nonfrivolous argument for extending, modifying, or reversing existing law”
                                 25   and are intended to “harass, needlessly increase the cost of litigation, and to gain
                                 26   tactical advantage in another pending lawsuit.” (Id.)
                                 27   6
                                       Due to technical issues preventing a filing on January 11, 2021, Plaintiff’s filing
                                 28   was deemed timely. (See ECF No. 22.)
                                                                                8
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4445 Page 13 of 28



                                  1         As explained below, Plaintiff and his counsel have an objectively good faith
                                  2   basis for bringing these claims against the Individual Defendants, making sanctions
                                  3   improper. Further, the timing of the Snopes Sanctions Motion and the coordination
                                  4   between Snopes and the Individual Defendants create strong inferences that both
                                  5   sanctions motions are being used for an improper purpose, violating Rule 11
                                  6   themselves.
                                  7   IV.   LEGAL STANDARD
                                  8         The party seeking sanctions bears the burden of demonstrating by clear and
                                  9   convincing evidence that sanctions are justified. (See In re Zilog, Inc., 450 F.3d 996,
                                 10   1007 (9th Cir. 2006); see also Tom Growney Equip., Inc. v. Shelley Irrigation Dev.,
                                 11   Inc., 834 F.2d 833, 837 (9th Cir. 1987); see also Whatsapp Inc. v. NSO Group Techs.
600 W. B ROADWAY , S UITE 700




                                      Ltd., No. 19-cv-01723-PJH, 2020 WL 1849707 at *2 (N.D. Cal. Apr. 13, 2020)
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   (“Whatsapp”).) Rule 11 sanctions are “an extraordinary remedy, one to be exercised
                                 14   with extreme caution.” (Operating Eng’rs Pension Tr. v. A–C Co., 859 F.2d 1336,
                                 15   1345 (9th Cir. 1988) (“Operating Eng’rs”); see also Pilot Inc. v. TYC Brother Indust.
                                 16   Co., Ltd., No. 2:20-cv-02978-ODW (RAOx), 2021 WL 135785, at *2 (C.D. Cal. Jan.
                                 17   14, 2021) (“Pilot”) (same); Joseph v. Kaye, No. CV 16-01245 SJO (GJSx), 2016 WL
                                 18   3677142 at *1 (C.D. Cal. July 7, 2016) (“Joseph”) (same).)
                                 19         Sanctions are reserved for “the rare and exceptional case where the action is
                                 20   clearly frivolous.” (Operating Eng’rs, supra, at 1344; see also B.P West Coast,
                                 21   supra, 2013 WL 12377979 at *11 (S.D. Cal. Dec. 3, 2013) ((same).) To find that
                                 22   sanctions are warranted, the Court must conclude that Plaintiff lacked a good faith
                                 23   argument for her view of what the law is, or should be. (Zaldivar v. City of Los
                                 24   Angeles, 780 F.2d 823, 830-31 (9th Cir. 1986) (“Zaldivar”); Jones v. Encore Credit
                                 25   Corp., No. EDCV 16-2673 JGB (KKx), 2017 WL 6523443 at *3 (C.D. Cal. June 8,
                                 26   2017) (“Encore”).) That standard is met when attorneys file “a pleading or other
                                 27   paper which no competent attorney could believe was well grounded in fact.”
                                 28   (Greenberg v. Sala, 822 F.2d 882, 885 (9th Cir. 1987).)
                                                                                9
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4446 Page 14 of 28



                                  1         To win a Rule 11 sanctions motion, movant must satisfy the high burden of
                                  2   showing that they are warranted. (See In re Dairy Farmers of America, Inc., 80 F.
                                  3   Supp. 3d 838 (N.D. Ill. 2015).) Sanctionable conduct must be shown by clear and
                                  4   convincing evidence. (See Cardionet, LLC v. Mednet Healthcare Technologies, 146
                                  5   F. Supp. 3d 671 (E.D. Pa. 2015); see also Taurus IP, LLC v. DaimlerChrysler Corp.,
                                  6   726 F.3d 1306 (Fed. Cir. 2013).) Nonetheless, “[i]f, judged by an objective standard,
                                  7   a reasonable basis for the position exists in both law and in fact at the time that the
                                  8   position is adopted, then sanctions should not be imposed.” (Golden Eagle Distrib.
                                  9   Corp. v. Burroughs Corp., 801 F.2d 1531, 1538 (9th Cir. 1986); see also Whitacre v.
                                 10   Sensu, Inc., No. CV 19-9277-PLA, 2020 WL 7051341 (C.D. Cal. Oct. 16, 2020).)
                                 11         Rule 11 sanctions are an extreme remedy, such that when divining the point at
600 W. B ROADWAY , S UITE 700




                                      which an argument turns from merely losing to losing and sanctionable, district
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   courts should resolve all doubts in favor of the signer. (See Bernhardt v. Tradition
                                 14   North America, 676 F. Supp. 2d 301 (S.D.N.Y. 2014).) To determine whether a
                                 15   violation has occurred in a pleading, thereby subjecting counsel to Rule 11 sanctions,
                                 16   a court must avoid hindsight and should resolve doubts in favor of the attorney. (See
                                 17   Hutter v. Countrywide Bank, N.A., 41 F. Supp. 3d 363 (S.D.N.Y. 2014).)
                                 18         The Advisory Committee Notes to Rule 11 recognize that motions for
                                 19   sanctions can be improperly used as a litigation tactic:
                                 20                Rule 11 motions should not be made or threatened for
                                                   minor, inconsequential violations of the standards
                                 21                prescribed by subdivision (b). They should not be
                                                   employed as a discovery device or to test the legal
                                 22                sufficiency or efficacy of allegations in the pleadings; other
                                                   motions are available for those purposes. Nor should Rule
                                 23                11 motions be prepared to emphasize the merits of a party's
                                                   position, to exact an unjust settlement, to intimidate an
                                 24                adversary into withdrawing contentions that are fairly
                                                   debatable, to increase the costs of litigation, to create a
                                 25                conflict of interest between attorney and client, or to seek
                                                   disclosure of matters otherwise protected by the attorney-
                                 26                client privilege or the work-product doctrine.
                                 27         In the rare instance when sanctions are imposed under Rule 11, they should be
                                 28   limited to what is sufficient to deter “repetition of such conduct or comparable
                                                                                10
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4447 Page 15 of 28



                                  1   conduct by others similarly situated.” (FRCP 11(c)(2); Natural-Immunogenics Corp.
                                  2   v. Newport Trial Group, No. SACV 15-02034JVS(JCGx), 2020 WL 7263540 at *12
                                  3   (C.D. Cal. Oct. 28, 2020) (“Immunogenics”).) “Rule 11 is an extraordinary remedy,
                                  4   one to be exercised with extreme caution. Such sanctions can have an unintended
                                  5   detrimental impact on an attorney's career and personal well-being.” (Conn v.
                                  6   Borjorquez, 967 F.2d 1418, 1421 (9th Cir. 1992).) Snopes Sanctions Motion must be
                                  7   denied. There is no such clear and convincing evidence here—certainly not enough
                                  8   evidence to justify such an extraordinary sanction in the presence of valid disputes
                                  9   concerning the applicability of res judicata.
                                 10   V.    ARGUMENT
                                 11         A.     Snopes Sanctions Motion is Meritless
600 W. B ROADWAY , S UITE 700




                                            Snopes fails to show that the VFAC is frivolous, or improper at all, doing
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   nothing to satisfy the high burden of proof on a Rule 11 motion, which requires clear
                                 14   and convincing evidence that plaintiff lacked a good faith argument for his view of
                                 15   what the law is, or should be. (See Zaldivar, supra, 780 F.2d at 830-31.) The
                                 16   conclusory arguments in the Snopes Sanctions Motion ignore the reasons why res
                                 17   judicata does not bar this Action (as set forth in Plaintiff’s MTD Opposition and
                                 18   below), and do nothing to satisfy this standard. In fact, Snopes’ ignorance of
                                 19   Plaintiff’s valid arguments against dismissal, shows precisely why the Snopes
                                 20   Sanctions Motion is itself improper and a violation of Rule 11—there is simply no
                                 21   objectively reasonable basis to seek sanctions based on Plaintiff’s VFAC.
                                 22         Snopes argues that the VFAC is frivolous, and thus subject to Rule 11 because
                                 23   res judicata bars the Derivative Claims brought here, the same argument for dismissal
                                 24   advanced in its Motion to Dismiss. It provides no evidence to support a finding that
                                 25   Plaintiff’s claims are objectively unreasonable, and its motion falls short of the clear
                                 26   and convincing evidence standard applicable here. Instead, Snopes simply reiterates
                                 27   arguments for dismissal.
                                 28         There are numerous reasons why the Derivative Claims are not barred by res
                                                                                11
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4448 Page 16 of 28



                                  1   judicata (discussed below), and why the VFAC is neither frivolous nor used for any
                                  2   improper purpose, as Plaintiff identified in his opposition to the Motions to Dismiss.
                                  3   (ECF No. 17). But Snopes ignores these reasons, abusing Rule 11 to test the pleadings
                                  4   by unnecessarily multiplying proceedings, and to intimidate Plaintiff and his attorney
                                  5   in the midst of two pending motions to dismiss. (See, e.g., Rule 11, 1993 Advisory
                                  6   Committee Notes (sanctions motion should not be used to test sufficiency of
                                  7   pleadings, to emphasize merits of a position, intimidate, create a conflict of interest
                                  8   between attorney and client).)
                                  9         Snopes concludes, without providing any actual evidence (and in the face of
                                 10   valid arguments about res judicata) that the derivative claims were brought without
                                 11   reasonable inquiry. Absent these conclusory arguments, Snopes provides no evidence
600 W. B ROADWAY , S UITE 700




                                      showing a lack of objective reasonableness of the claims in the VFAC.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         Finally, Snopes’ hostility to Plaintiff Richmond is apparent, despite the fact
                                 14   that the VFAC’s Derivative Claims were “filed on the corporation’s behalf; not
                                 15   against it.” (Patrick v. Alacer Corp., 167 Cal. App. 4th 995, 1004 (2008).) Snopes’
                                 16   identifies no viable interest in opposing the Derivative Claims alleged in the VFAC,
                                 17   or in seeking sanctions against a shareholder bringing an action for its own benefit,
                                 18   making clear its alignment with Mikkelson and Westbrook and its truly adversarial
                                 19   posture apparent. Under these circumstances, Snopes has grossly overstepped the
                                 20   bounds of its opposition to the VFAC, by actively disputing the merits of Plaintiff’s
                                 21   allegations in the Snopes MTD, and by asking the Court to impose punishment on a
                                 22   shareholder bringing derivative fraud claims that are brought for the company’s own
                                 23   benefit. Mikkelson, was responsible for the company’s decision to file the Snopes
                                 24   Sanctions Motion—once again using Snopes’ money to fight his personal battles and
                                 25   intimidate minority shareholders.
                                 26         B.     Plaintiff’s Claims Were Brought Only After Good-Faith Inquiry
                                 27         Plaintiff filed this Action only after a well-considered factual and legal inquiry
                                 28   that included an assessment of res judicata and discussions among co-counsel for
                                                                               12
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4449 Page 17 of 28



                                  1   Plaintiff, Mr. Hrutkay and Mr. Tencer. (Hrutkay Decl., ¶ 10; Tencer Decl., ¶ 2.)
                                  2   Following that reasonable inquiry, Plaintiff and his counsel had an objectively good-
                                  3   faith basis to bring the Derivative and Direct Claims alleged here, in light of the fact
                                  4   that these claims addressed factual and legal issues distinct and separate from those
                                  5   considered by the State Court in ruling on the Anti-SLAPP Motions. Plaintiffs do not
                                  6   dispute that the Anti-SLAPP Orders are final judgments on the merits. But, as
                                  7   explained below, the claims and issues brought here are not barred because they
                                  8   concern: (i) distinct claims and issues that were not and could not be assessed in the
                                  9   State Action; and (ii) separate primary rights in the form of distinct harm caused by
                                 10   Mikkelson’s fraud and unjust enrichment, and his and Westbrook’s aiding of that
                                 11   fraud. Similarly, there is no evidence that Westbrook was in privity with Mikkelson
600 W. B ROADWAY , S UITE 700




                                      or Snopes in the State Action to make res judicata applicable to claims against him.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13                1.     The Derivative Claims Are Not Barred by Res Judicata
                                 14         There are only four claims in the State Action that arguably bar the Derivative
                                 15   Claims here: 1) a Direct Competition Claim; 2) a Declaratory Judgment claim; a
                                 16   Derivative Competition Claim; and 4) a Derivative Rescission claim. Plaintiff’s
                                 17   claims in this Action present issues that were never presented to or considered by the
                                 18   State Court, and address a distinct primary right from that asserted in the State Action.
                                 19         The VFAC’s derivative claims in this Action against Mikkelson and
                                 20   Westbrook are the only claims that concern the advances themselves, alleging that
                                 21   Mikkelson defrauded Snopes by knowingly submitting a false and misleading
                                 22   undertaking, that he and Westbrook aided Green and Miller in submitting their false
                                 23   undertakings and paying for unmerited advancements, and that Mikkelson was
                                 24   personally unjustly enriched to Snopes’ serious detriment. These allegations bear no
                                 25   relation to the claims or issues considered by the State Court in the State Action, all
                                 26   of which concerned the propriety of the approvals of the advancements by the board
                                 27   (prior to Richmond’s election as a board member).
                                 28         The Direct Competition Claim does not relate to the advancements, since it is
                                                                                13
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4450 Page 18 of 28



                                  1   based on false statements on GoFundMe, and the advantage those statements gave
                                  2   Mikkelson, Green and Miller because the public was unknowingly paying their legal
                                  3   fees via GoFundMe. (Hrutkay Decl., Ex. A (TAC), ¶¶ 326-35.).
                                  4           Although the Derivative Competition Claim concerns approval of the
                                  5   advancements, it does not implicate res judicata to bar the derivative claims brought
                                  6   in this action. Instead, that State Action claim concerned the board’s approval of the
                                  7   advancements, which the State Action Plaintiffs alleged were invalid because
                                  8   Mikkelson was conflicted (and thus not permitted to vote), and because “Mikkelson,
                                  9   Green, and Miller are not entitled to the advancement of attorneys’ fees in connection
                                 10   with this lawsuit under both Corporations Code section 317(f) and the Bylaws.”
                                 11   (Hrutkay Decl., Ex. A (TAC), ¶ 320.) This bears no relation to the issues necessary
600 W. B ROADWAY , S UITE 700




                                      to determine the derivative fraud, aiding-and-abetting fraud, and unjust enrichment
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   claims raised here.
                                 14           To the extent there was a decision on the merits, it could not have concerned
                                 15   whether the statements in the Undertakings were fraudulent, (i.e., misleading by
                                 16   affirmative false statement or by omitting material information), since the Trial Court
                                 17   was only looking at competition, rescission, and declaratory judgment claims
                                 18   challenging the Snopes board’s conflicted approval of the advancements. Indeed, the
                                 19   State Court based its decision on the lack of evidence of damages to Snopes,
                                 20   distinguishing it from this Action. The mere fact that the board’s approval of the
                                 21   advancements was not disturbed by the Anti-SLAPP Orders says nothing about
                                 22   Mikkelson’s knowing submission of false and misleading statements to secure a
                                 23   personal benefit, the primary issue under consideration here. Nor did the stricken
                                 24   claims or Anti-SLAPP Orders address Westbrook’s aid to Green and Miller by
                                 25   approving legal fee invoices exceeding the scope of the Undertakings, as alleged
                                 26   here.
                                 27           Similarly, it had no occasion to determine if Mikkelson or Westbrook had
                                 28   assisted Green and Miller, or if Mikkelson had been unjustly enriched. Instead, it
                                                                                14
                                                  PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4451 Page 19 of 28



                                  1   only concerned whether Mikkelson was an interested director so as to disqualify him
                                  2   from voting on the advancements, or whether he, Green, and Miller were “entitled”
                                  3   to advancement of attorneys’ fees under California law and Snopes’ Bylaws.
                                  4   (Hrutkay Decl., Ex. A (TAC), ¶ 318.)
                                  5         As to the Derivative Rescission Claim in the State Action, it too is unrelated
                                  6   to the false and misleading Undertakings alleged here, and could not have been, since
                                  7   the State Court’s review of that claim was limited to an assessment of the conflicted
                                  8   nature of Mikkelson’s approval of the advancements, and whether those conflicts
                                  9   required reversal of the board’s decision to approve the advancements. (Hrutkay
                                 10   Decl., Ex. A (TAC), ¶¶ 336-350.) And even with this limitation, the State Court only
                                 11   made findings concerning a lack of injury—it did not substantively assess the
600 W. B ROADWAY , S UITE 700




                                      allegations of Mikkelson’s conflicted board approval. (See Hrutkay Decl., Ex. C
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   (Snopes Anti-SLAPP Order), at 5.)
                                 14         The same holds true for the Declaratory Judgment Claim in the State Action.
                                 15   The veracity of the statements made in the Undertakings is not part of that claim.
                                 16   Instead, it dealt only with whether or not Mikkelson’s conflicted status invalidated
                                 17   his approval of the advancements, and whether the advancements were permitted
                                 18   pursuant to California’s Corporations Code and Snopes’ Bylaws.
                                 19         Res judicata does not bar any claims in this Action because none of the State
                                 20   Action claims concerned the dispositive issue here – the false and misleading nature
                                 21   of the statements in the Undertakings – and because those State Action claims sought
                                 22   relief for the competitive harm stemming from the advancement and for other
                                 23   equitable relief. Res Judicata “does not apply to issues not raised by the complaint
                                 24   and not actually litigated and necessarily decided in the prior litigation.” (Morris v.
                                 25   Blank, 94 Cal. App. 4th 823, 832 (2001); see also Garden City, Inc. v. San Jose, No.
                                 26   CV 13-0577 PSG, 2013 WL 4766748, at *6 (N.D. Cal. Sept. 5, 2013).) “Even though
                                 27   two suits involve the same nucleus of facts, they do not necessarily raise the same
                                 28   cause of action under California law.” (Maldonado v. Harris, 370 F.3d 945, 953 (9th
                                                                               15
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4452 Page 20 of 28



                                  1   Cir. 2004).)
                                  2         California’s res judicata analysis is guided by the primary rights doctrine. On
                                  3   examination, Plaintiff’s claims in the VFAC are not barred, because they seek remedy
                                  4   distinct from the competitive and equitable injury alleged in the State Action. Here,
                                  5   Plaintiff brings claims not to pursue a loss of Snopes’ competitive advantage, or the
                                  6   improper approval of advancements, but instead Mikkelson’s knowing submission
                                  7   of false statements to his personal benefit, and his and Westbrook’s aid to Green and
                                  8   Miller. These issues were not reached by the State Court, and are not barred by res
                                  9   judicata. “Because the primary rights . . . are different, the causes of action are also
                                 10   different, and the judgment . . . in the [state] action therefore does not bar any of
                                 11   [Plaintiff’s] federal claims.” (Maldonado, supra, 370 F.3d at 952.)
600 W. B ROADWAY , S UITE 700




                                            The State Action’s adjudication of Snopes’ board’s approvals of the
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   advancements (after finding no injury) provided it with no opportunity to address the
                                 14   false and misleading Undertakings at the heart of the derivative claims here
                                 15         Moreover, Snopes does nothing to show that the principles of res judicata are
                                 16   so obviously applicable to the claims in the VFAC as to prove clear and convincing
                                 17   evidence that an objectively reasonable investigation would show the VFAC’s claims
                                 18   to be barred. (See, e.g., DKN Holdings, LLC v. Faerber, 61 Cal. 4th 813, 818 (2015)
                                 19   (“DKN”) (acknowledging California Supreme Court “terminology in discussing the
                                 20   preclusive effect of judgments has been inconsistent and may have caused
                                 21   confusion.”).) Instead, it cites to cases presenting drastically different situations than
                                 22   those presented here, including several where sactions were only granted after parties
                                 23   had filed dozens of actions litigating identical claims against identical parties based
                                 24   on identical issues, information and facts—clearly distinguished from this Action. In
                                 25   Cannon v. Loyola Univ. of Chicago, 784 F.2d 777, 778 (7th Cir. 1986) the case at
                                 26   issue was the plaintiff’s thirteenth attempt to litigate several law schools’ denial of
                                 27   admission to law school. Damiani v. Adams, 958 F. Supp. 1409, 1418 (S.D. Cal.
                                 28   1987) similarly involved sanctions against a plaintiff that had litigated at least 15
                                                                                 16
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4453 Page 21 of 28



                                  1   previous actions involving the same parties. (awarding sanctions where “legal
                                  2   arguments [had] already been aired, and rejected in numerous other lawsuits”)
                                  3   (emphasis added); see also McMahon v. Pier 39 Ltd. P’ship, 2003 WL 22939233, at
                                  4   *1-3 (N.D. Cal. Dec. 5, 2003) (issuing sanctions after dismissal of thirteenth action
                                  5   concerning same claims).
                                  6         Snopes also ignores that Richmond had no documented evidence of injury to
                                  7   Snopes from the fraudulent Undertakings until 2020, and that the absence of injury
                                  8   was a primary reason the State Court struck the derivative claims. (See Hrutkay Decl.,
                                  9   Ex. C (Snopes Anti-SLAPP Order), at 5.)
                                 10         For example, only after obtaining Snopes’ 2017 and 2018 tax returns in 2020
                                 11   did Richmond understand that, by claiming the advancements as current business
600 W. B ROADWAY , S UITE 700




                                      expenses, Snopes had effectively written off the legal fee debts of Mikkelson, Green,
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   and Miller which were secured by the Undertakings at issue here. (Richmond Decl.,
                                 14   ¶ 12, Exs. J, K, L.) Snopes’ implicit acknowledgment that the advancements will
                                 15   never be repaid is an additional significant fact unavailable to the State Court,
                                 16   addressing an issue that the State Action has never addressed.
                                 17         Finally, without anaylsis, Snopes presumes that the claims here are brought
                                 18   against the same parties as the State Action, ignoring any meaningful analysis of
                                 19   whether Westbrook was indeed in privity with Mikkelson so as to benefit from the
                                 20   Anti-SLAPP Orders if they are actually preclusive (they are not). For purposes of res
                                 21   judicata, privity means “such an identification in interest of one person with another
                                 22   as to represent the same legal rights.” Rodgers v. Sargent Controls & Aerospace, 136
                                 23   Cal. App. 4th 82, 90 (2006). Based on the only information available, namely that
                                 24   both Mikkelson and Westbrook are both directors, there is no evidence (much less
                                 25   the clear and convincing evidence required to implement sanctions) that they had
                                 26   such an identification of interests or that Snopes or Mikkelson were representing
                                 27   Westbrook’s legal rights in the State Action.
                                 28
                                                                               17
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4454 Page 22 of 28



                                  1            C.     The Claims Were Brought For Snopes’ Benefit, Not to Harass
                                  2            Snopes proffer that this Action was brought for an improper purpose is
                                  3   misleading and disregards documented facts showing that: (i) there are valid concerns
                                  4   about Mikkelson and Westbrook’s management of Snopes; (ii) Richmond raised
                                  5   these concerns with Mikkelson, Westbrook, and Snopes’ corporate counsel; (iii)
                                  6   Richmond’s requests and issues were ignored for months, or completely; and (iv) in
                                  7   response to Richmond’s requests and concerns, Mikkelson berated Richmond and
                                  8   aggressively mischaracterized this Action and the State Action to his own benefit.
                                  9   (See Richmond Decl., ¶¶ 7, 8, 11-17, Exs. J, K, L, M, N, O; Hrutkay Decl., Exs. D,
                                 10   E, F.)
                                 11            First, there are valid concerns about Mikkelson’s management of Snopes, of
600 W. B ROADWAY , S UITE 700




                                      which the allegations in this Action form only a part. For example, in early December
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   2020, a former employee of Snopes filed a complaint alleging wrongful termination
                                 14   and a slew of other allegations, including that Mikkelson and Green “engaged in a
                                 15   boy’s club culture,” that they requested that the employee focus on stories from
                                 16   Spanish-speaking countries based on his status as Snopes’ only Latino employee, and
                                 17   Mikkelson’s use of racial slurs and circulation of racially offensive emails. (Hrutkay
                                 18   Decl., Ex. F.) Richmond has repeatedly asked Mikkelson, Westbrook and Snopes’
                                 19   corporate counsel about Snopes’ response to the allegations in the employee’s
                                 20   complaint (allegations which appear to present a significant risk of liability to
                                 21   Snopes, based on Mikkelson’s conduct), but has heard no response. (Richmond
                                 22   Decl., ¶ 15, Ex. M.)
                                 23            Mikkelson’s refusal to provide basic financial data until several months after
                                 24   Plaintiff’s request shows that Plaintiff is the party being unfairly treated by the
                                 25   controlling shareholder, CEO, and Chair of Snopes’s board, not the other way
                                 26   around, as Snopes and the Individual Defendants would have this Court believe. For
                                 27   example, despite requests dating back to October 2020, Richmond was not provided
                                 28   with Q3 2020 financial statements to review until late February 2021. (Richmond
                                                                                  18
                                                    PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                    CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4455 Page 23 of 28



                                  1   Decl., ¶ 16.) Richmond also requested a copy of Snopes’ 2019 tax returns beginning
                                  2   in July 2020, yet was only provided with them in January 2021, having to remind
                                  3   Mikkelson and Snopes’ counsel multiple times. (Richmond Decl., ¶ 16, Ex. N.)
                                  4         Richmond has been apparent about his desire to work productively with
                                  5   Mikkelson and Westbrook to further Snopes’ interests, notwithstanding legal claims
                                  6   he has brought against Mikkelson in the State Action. And Mikkelson’s blatant
                                  7   hostility to Richmond is obvious: In response to concerns that Snopes’ board could
                                  8   not properly function under these circumstances, Mikkelson said
                                  9                How about you resign, and then the board can appoint
                                                   someone to fill your seat who isn’t trying to run the
                                 10                company into the ground, isn’t so litigious as to cost the
                                                   company tens of thousands of dollars every time it tries to
                                 11                hold a board meeting, and is actually motivated to
600 W. B ROADWAY , S UITE 700




                                                   contribute useful and helpful ideas for the benefit of the
   S AN D IEGO , CA 92101




                                 12                company (rather than embezzle from it).
      H RUTKAY L AW PC




                                 13   (Richmond Decl., ¶ 17, Ex. O.) Despite Snopes’ desperate attempt to portray itself as
                                 14   Richmond’s victim, it is obvious that Mikkelson has used, and continues to use, his
                                 15   position of control over Snopes’for his own personal benefit and to harass and belittle
                                 16   Richmond and other minority Snopes shareholders. 7
                                 17         Without providing any evidence, and ignoring Mikkelson’s plainly hostile
                                 18   attitude when Richmond had previously raised these concerns prior to filing this
                                 19   Action, Snopes argues that Plaintiff filed the Derivative Claims to harass Snopes and
                                 20   its board, to increase the cost of litigation, and for tactical advantage in the State
                                 21   Action. As described above, there are myriad reasons why Plaintiff brought this
                                 22   Action, but at the heart of Plaintiff’s claims is Plaintiff’s discovery in 2020 of the
                                 23   actual amounts that Mikkelson, Green, and Miller had obtained from Snopes pursuant
                                 24   to their false and misleading statements in the Undertakings, as well as his own
                                 25   7
                                        Mikkelson baselessly claims that Richmond and Schoentrup are seeking to gain
                                 26   control, despite the fact that they cannot obtain a majority interest in Snopes unless
                                      they were to purchase a portion of Mikkelson’s interest. The most they could ever
                                 27
                                      own is 50% of Snopes. (VFAC, ¶ 10 (Mikkelson owns 50% of outstanding Snopes
                                 28   shares).)
                                                                                19
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4456 Page 24 of 28



                                  1   interest in the impact of Snopes’ improper income tax deductions on his personal
                                  2   income tax return.
                                  3         Snopes’ argument regarding harassment is simply that the Derivative Claims
                                  4   are “a thinly veiled effort to relitigate these same rejected claims.” (Snopes Sanctions
                                  5   Motion at p. 18.)
                                  6         Again ignoring Mikkelson’s refusal to respond to Richmond’s good-faith
                                  7   concerns about the impact of the advancements and related improper income tax
                                  8   deductions, Snopes argues without support that this Action was brought with the
                                  9   intent to increase the costs of litigation. This argument presumes that the matter will
                                 10   be dismissed, and that “Snopes will also need to reimburse Mikkelson and Westbrook
                                 11   when they prevail against the baseless claims.” (Snopes Sanctions Motion at pp. 18-
600 W. B ROADWAY , S UITE 700




                                      19.) But this approach puts the cart before the horse, and presumes the propriety of a
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   reimbursement of legal fees to Mikkelson and Westbrook long before any such
                                 14   decision has been made. Further, to the extent Snopes’ legal fees have been increased,
                                 15   they have been increased solely as a result of Snopes’ improper adversarial efforts to
                                 16   thwart the Derivative Claims brought on its own behalf, including the filing of the
                                 17   Snopes MTD and Snopes Sanctions Motion, each attaching thousands of pages of
                                 18   exhibits. Put simply, the mere fact that Snopes and the Individual Defendants may
                                 19   have spent significant amounts in pursuing unnecessarily aggressive litigation tactics
                                 20   provides no evidence that Richmond or Plaintiff’s Counsel intended to increase the
                                 21   cost of litigation by filing this Action. In fact, by filing the sanctions motions, Snopes
                                 22   and the Individual Defendants have drastically multiplied the proceedings and
                                 23   increased the cost of litigation.
                                 24         Notably, Snopes argues that this Action is an attempt to gain a tactical
                                 25   advantage in the State Action by “depriv[ing] SMG’s agents of the funding necessary
                                 26   to defend against Richmond’s personal claims in the [State Action],” (Snopes
                                 27   Sanctions Motion at 9:5-13.) Such posturing ignores that Plaintiff does not seek any
                                 28   declaratory relief or prohibition on future advancements that would deprive
                                                                                 20
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4457 Page 25 of 28



                                  1   Mikkelson, Green, and Miller of the ability to pay legal fees in the State Action.
                                  2   Instead, Plaintiff seeks money damages for: (i) the harm caused to Snopes by
                                  3   Mikkelson’s fraudulent statement in his Undertaking, and Mikkelson’s efforts to
                                  4   facilitate the fraudulent statements in the Green and Miller Undertakings (VFAC, ¶¶
                                  5   56-82); and (ii) the harm caused by Westbrook’s approval as CFO to pay all of the
                                  6   legal fee invoices for Mikkelson, Green, and Miller, which included personal legal
                                  7   expenses that provided no meaningful benefit to Snopes (VFAC, ¶¶ 83-86.)
                                  8         Snopes points to no other tactical advantage or unfair advantage that the State
                                  9   Action Plaintiffs would obtain in the State Action because they cannot—this action
                                 10   was brought by Richmond to assert Snopes’ rights in the face of Mikkelson’s fraud
                                 11   upon, and improper control over, Snopes, and his failure to respond to Richmond’s
600 W. B ROADWAY , S UITE 700




                                      valid concerns, as alleged in detail in the VFAC.
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13         In fact, quite ironically, Mikkelson and Snopes’ have actually sought to gain a
                                 14   tactical advantage through this Action, providing regular updates and solicitations for
                                 15   donations on Snopes’ GoFundMe Page that mischaracterize Richmond’s claims here
                                 16   and in the State Action, to fuel their litigation against Richmond here, and against all
                                 17   Plaintiffs in the State Action. (Hrutkay Decl., Ex. G.) To date, Mikkelson has raised
                                 18   over $1.6 million based on misrepresentations of Richmond’s claims in this litigation
                                 19   and the claims in the State Action. (Id.)
                                 20         D.     Even if Claims Are Dismissed, There Is No Basis for Sanctions
                                 21         Even if Plaintiff’s claims are dismissed in part or in whole, sanctions are
                                 22   unwarranted because the VFAC was filed on an objectively good faith basis,
                                 23   particularly in light of Mikkelson’s open hostility to Richmond as a Snopes’ Director,
                                 24   which has been broadcast publicly on GoFundMe, and privately in shareholder
                                 25   communications. In filing this Action, Plaintiff sought to establish Snopes’ right to
                                 26   pursue fraud perpetrated on it by its CEO and Chair, something that was not raised
                                 27   in the Trial Court.
                                 28         Federal courts have denied sanctions requests even where a federal action was
                                                                                  21
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4458 Page 26 of 28



                                  1   barred by a judgment in a former action. (See Joseph, , supra, 2016 WL 3677142 at
                                  2   *10(“Although Plaintiff’s claims here relitigate claims disposed of in the Florida
                                  3   Action, the Court exercises its discretion not to impose sanctions”); Stevenson v.
                                  4   Nabisco Brands, Inc., 757 F. Supp. 1026, 1030 (E.D. Mo. 1991) (denying request for
                                  5   sanctions even where claims subject to dismissal on basis of res judicata); B.P West
                                  6   Coast, supra, 2013 WL 12377979, at *10-11 (“Although the Court is troubled by
                                  7   Schiller and Ryan’s pattern of filing inadequate pleadings, including the TAC, the
                                  8   Court remains unconvinced that sanctionable conduct has occurred”).) It has
                                  9   regularly been recognized that understanding the primary rights doctrine is difficult
                                 10   and confusing. (See DKN, supra, 61 Cal. 4th at 823; see also Encore, supra, 2017
                                 11   WL 6523443 at *3 (“California’s ‘primary rights’ approach is not a model of
600 W. B ROADWAY , S UITE 700




                                      clarity”).) Clearly, the application of res judicata alone does not make a party’s claims
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   “baseless” or made without reasonable inquiry, creating a de facto violation of Rule
                                 14   11, despite Snopes’ efforts to argue otherwise.
                                 15         Here, even if the Court finds the Derivative Claims barred by res judicata,
                                 16   sanctions would be unwarranted. Not only was this Action filed based on a reasonable
                                 17   interpretation of California’s res judicata law, but it was also premised specifically
                                 18   on issues outside of the State Action – whether the statements in the Undertakings
                                 19   were false and misleading. Given the severity of Rule 11 sanctions, Plaintiff and
                                 20   Plaintiff’s Counsel respectfully submit that this Action was brought in a good faith
                                 21   effort to protect Richmond and Snopes from Mikkelson’s and Westbrook’s harmful
                                 22   mismanagement and, as such, sanctions are not warranted. (See, e.g., Primus
                                 23   Automotive Financial Services, Inc. v. Batarse, 115 F.3d 644, 650 (9th Cir. 1997)
                                 24   (“Sanctions not only may have a severe effect on the individual attorney sanctioned
                                 25   but also may deter future parties from pursuing colorable claims”).)
                                 26   ///
                                 27   ///
                                 28   ///
                                                                                22
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4459 Page 27 of 28



                                  1         E.     Sanctions Against Defendants are Warranted for Filing a Frivolous
                                  2                Rule 11 Motion
                                  3        “The filing of a motion for sanctions is itself subject to the requirements of the
                                  4   rule and can lead to sanctions.” (Rule 11, 1993 Advisory Committee Notes; see also
                                  5   Walker v. Blackground Records, LLC, No. CV 16-4833 FMO (FFMx), 2017 WL
                                  6   8186040, at *9 (C.D. Cal. Aug. 7, 2017) (“Walker”).) As such, the Court is
                                  7   empowered to award reasonable expenses in opposing a Rule 11 motion, including
                                  8   attorney’s fees. (Patelco Credit Union v. Sahni, 262 F.3d 897, 913 (9th Cir. 2001).)
                                  9        On January 12, 2021, Plaintiff filed his MTD Opposition, which included
                                 10   substantial legal support for his claims, and the specific grounds why dismissal was
                                 11   inappropriate under any of Snopes or the Individual Defendants’ arguments. The
600 W. B ROADWAY , S UITE 700




                                      MTD Opposition set forth: 1) why res judicata does not bar these claims; 2) how
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                 13   Plaintiff satisfied demand futility and shareholder representative requirements; and
                                 14   3) why the direct claim is not derivative in nature. Nonetheless, Snopes and the
                                 15   Individual Defendants each filed a motion for sanctions just two weeks later, ignoring
                                 16   the MTD Opposition. Snopes’ failure in its sanctions motion to address the arguments
                                 17   in Plaintiff’s MTD Opposition strongly suggests that the current motion is in bad-
                                 18   faith. (See, e.g., Walker, 2017 WL 8186040, at *9 (issuing sanctions for party filing
                                 19   Rule 11 motion where motion ignored viable legal theory validating the good-faith
                                 20   nature of pleading).)
                                 21         Snopes should not be punished by having to pay fee sanctions for the
                                 22   improvident decisions of Mikkelson, in directing Snopes’ attorneys. But Snopes’
                                 23   counsel, knowing that its arguments are meritless, should be ordered to pay Plaintiff’s
                                 24   attorneys’ fees for filing Snopes Sanctions Motion. Not only does the Snopes
                                 25   Sanctions Motion lack evidence of Rule 11 violations, it ignores that Plaintiff’s
                                 26   claims are well founded in fact and law, and objectively reasonable. (Pilot 2021 WL
                                 27   135785 (C.D. Cal. Jan. 14, 2021) (“It is evident that there is animosity between [the
                                 28   parties]. Nevertheless, Defendants may not drag the Court into [their] foolish and
                                                                               23
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 29 Filed 03/18/21 PageID.4460 Page 28 of 28



                                  1   spiteful antics by filing a frivolous motion for sanctions, thereby wasting valuable
                                  2   judicial resources.”).
                                  3   VI.   CONCLUSION
                                  4         For the reasons herein, Plaintiff respectfully requests the Snopes Sanctions
                                  5   Motion be denied.
                                  6    Dated: March 18, 2021                 Respectfully submitted,
                                  7                                          HRUTKAY LAW PC
                                  8

                                  9                                          By:      s/ Matthew Hrutkay
                                                                                    Matthew Hrutkay
                                 10
                                                                             600 W. Broadway, Suite 700
                                 11                                          San Diego, CA 92101
600 W. B ROADWAY , S UITE 700




                                                                             matt.hrutkay@hrutkaylaw.com
   S AN D IEGO , CA 92101




                                 12
      H RUTKAY L AW PC




                                                                             and
                                 13
                                                                             TENCER SHERMAN LLP
                                 14
                                                                             Philip C. Tencer, Esq., Bar No. 173818
                                 15                                          12520 High Bluff Drive, Suite 230
                                                                             San Diego, CA 92130
                                 16                                          phil@tencersherman.com
                                 17
                                                                             Attorneys for Plaintiff CHRISTOPHER
                                 18                                          RICHMOND
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                               24
                                                 PLAINTIFF’S OPPOSITION TO SNOPES MEDIA GROUP, INC. MOTION TO FOR SANCTIONS
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
